 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     RANDALL C. MAPES, a married man,                CASE NO. C18-5724 BHS
 8
                             Plaintiff,              ORDER REQUESTING RESPONSE
 9         v.

10   UNUM GROUP, a foreign corporation,
     UNUM LIFE INSURANCE
11   COMPANY OF AMERICA, a foreign
     corporation; and PROVIDENT LIFE
12   AND ACCIDENT INSURANCE
     COMPANY, a foreign corporation,
13
                             Defendants.
14

15
           This matter comes before the Court on Plaintiff Randall C. Mapes’s (“Mapes”)
16
     motion for reconsideration on issue of attorney’s fees and costs. Dkt. 57. On February 20,
17
     2020, the Court denied both Mapes’ and Defendants Unum Group, Unum Life Insurance
18
     Company of America, and Provident Life & Accident Insurance Company’s (“Unum”)
19
     motions for judgment on the record, Dkts. 28, 32, and remanded to Unum. Dkt. 54. On
20
     March 3, 2020, Mapes filed the instant motion for reconsideration on the issue of
21
     attorney’s fees and costs. Dkt. 57. Mapes argues that the Court’s remand to Unum with
22


     ORDER - 1
 1   instructions represents “some degree of success on the merits” under authorities

 2   interpreting Hardt v. Reliance Std. Life Ins. Co., 560 U.S. 242 (2010) and requests

 3   permission to submit a motion for the amount of his attorney’s fees and costs. As the

 4   Court did not previously consider these authorities, neither party having brought them to

 5   the Court’s attention, the Court requests a response from Unum.

 6          Under Ninth Circuit precedent, after finding a claimant satisfies the Hardt

 7   threshold, the district court “must consider” the five factors articulated in Hummell v. S.E.

 8   Rykoff & Co., 643, F.2d 446, 453 (9th Cir. 1980) in determining whether to award fees.

 9   Simonia v. Glendale Nissan/Infiniti Disability Plan, 608 F.3d 1118, 1119 (9th Cir. 2010).

10   The Court understands that Mapes likely intends to address this issue in a motion for fees

11   if the Court grants the motion for reconsideration. However, as some discussion of this

12   issue may assist the Court in deciding the motion for reconsideration, Unum may choose

13   to address it in response and the Court will also permit Mapes to file a reply.

14          Any response shall be filed no later than March 20, 2020. Any reply shall be filed

15   no later than March 25, 2020. The Clerk shall renote Mapes’s motion for consideration

16   on the Court’s March 25, 2020 calendar.

17          Dated this 9th day of March, 2020.

18

19

20
                                               ABENJAMIN H. SETTLE
                                                United States District Judge

21

22


     ORDER - 2
